Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2014, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated March 18, 2014, it is ordered that these causes be transferred to the Thirteenth Court of
Appeals, at Corpus Christi, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Thirteenth Court of
Appeals.

       09-14-095-CR           Zachary Ellis Armstrong v. State of Texas
       09-14-097-CR           Morris Alexander Wise v. State of Texas
       09-14-102-CR           James Thomas Jones II v. State of Texas
       09-14-103-CR           James Thomas Jones II v. State of Texas
       09-14-104-CV           Thomas W. Harrison v. Wells Fargo Bank
       09-14-105-CR           Christopher Neal Cormier v. State of Texas
       09-14-107-CV           Majdee Nassar d/b/a In and Out v. TX Alcoholic Beverage Comm.
       09-14-109-CV           Jefferson County Constables Assn. v. Jefferson County, Texas
       09-14-110-CR           David Alan Lott v. State of Texas
       09-14-116-CV           Christopher Mann and Gwenda Mann v. Rudis Robles
       09-14-117-CR           Salma Monala-Khalil v. State of Texas
       09-14-118-CR           John Michael Weatherly v. State of Texas
       09-14-119-CR           Phillip Joseph Farrell v. State of Texas
       09-14-121-CR           Yoandry Montano v. State of Texas

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Thirteenth District of Texas at
Corpus Christi as appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 24th of March 2014.

                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court